-[p;?Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rough (US 3951635) and further evidenced by Trevelayan et al. (US 5194081).
Claim 1: See figure 1 of Rough which shows the feeding with a screw feeder 16 a raw material into a melting vessel 12. The walls are clearly shown in figures 3 and 4.  Any of the four walls can be considered be the ‘bottom wall’ because they extend to the bottom of the melt. The sand grains (col. 2, line 17) is the raw material the is fed into the melting vessel.  L/W is (5/2.5=) 2 in view of col. 2, lines 48-50.
The heating of the molten glass is anticipated by col. 2, lines 50-53 and col. 4, lines 3-6.  Although Rough does not explicitly mention current between the molybendum electrodes (26) one of ordinary skill would understand that the heating uses current as described in col 3; line 53 and is well-known in the art for electrodes to be placed in the walls or bottom floor of the melting chamber to result in melted glass. 
Rough does not specifically discuss “second, third and fourth convection flow with the first, second, third and fourth flow velocities”:  
In an analogous art of glass melting, Trevelyan specifically discloses electrodes (25) in the bottom floor, or base (26) of a glass heating chamber and extending vertically upward to melt the glass (Fig 1 Col 3; lines 32-68). Trevelyan discloses electrodes being arranged to increase temperature of forward flowing glass
such are the inherent result of the Rough heating with electrodes.  One of ordinary skill would understand that the heating of the molten glass with the electrodes will cause the glass increase in temperature.  The temperature increase will cause the density of the glass to reduce, thus causing the glass to become more buoyant, rise to the top and create upwelling, while the glass in contact with the walls will be cooled by the walls and sink as also evidenced by Trevelyan (Col 4; lines 12-20). 
Alternatively, it would be obvious to one of ordinary skill in the art to place the electrodes as necessary within the dimension of the melting chamber as motivated by Trevelyan and inherent features of the convective flow of the melting glass to reduce any colder regions of glass and result in full melting of the introduced batch glass. 
Furthermore [0040] indicates the ratio that is integrated is a modeled feature.   Since the ratio is modeled it is understood to not involve physical velocities measured in the furnace.  The model is not described.  It is deemed one could reverse-engineer a model to obtain ratio from the Rough process which could be integrated to obtain any desired value such that the integral is any desired value greater than 1.5.  Also since there is no antecedent basis for “the second flow velocity along the centerline 5.1 cm below a surface” an no antecedent basis for “the centerline 5.1 cm below a surface” they can be considered to be optional features and thus not required. Absent any unexpected results commensurate in scope with the claims the combined teaching above anticipate and make obvious the claimed features of present claim 1.
Regarding claim 3: LxW =  5 feet x 2.5 feet = 12.5 sq feet = 1.16 square meters. 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 24, Rough discloses screw feeder (16) from a storage unit or hopper (15) or melting vessel (11) comprising, comprising is open-ended and does not required any specific relationship or step regarding the screw feeder and conduit, a conduit in contact with a wall (20) and through the feed port opening directly into the melt (Fig 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rough (US 3951635) and Trevelayan et al. (US 5194081) as disclosed above
Regarding claims 2 and 23,
L/W =  5 feet /2.5 feet = 2 (Col 2; lines 48-50)
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claims 4-5, One of ordinary skill in the art would have been motivated to optimize the placement of the electrodes to fully melt the glass and achieve the desired flow pattern as motivated by Trevelyan.  The flow patterns described in claims 4-5 are nothing more than optimizations of the electrode placement in view of dimensions of the melter.  
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Optimization of known general conditions is considered obvious to one of ordinary skill in the art absent any unexpected results commensurate in scope with the present claims.
	The combined teaching of Rough and Trevelyan disclose the claimed invention except for the dimensions of the Length/width. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions of the melter since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize the dimensions based on inherent throughput of glass, and/or desired convection currents based on optimization of the placement of electrodes as discussed above.

Regarding claims 4-5, the molten glass at a transverse position of the at least one screw feeder and the second flow velocity at a position 0.05L.  Rough does not have molten glass at any position of the screw feeder (16).  
	Claim 6: See Rough col. 2, lines 50-53.
	Claim 7: Rough’s current can input no less than 0% and no more than 100% of the energy.  This inherent range overlaps all of the claimed range of 20%-100%.  The claimed range encompasses 80% of the possible range. This substantial overlap provides a prima facie case of anticipation.  Also one can consider that Rough’s current is equal to itself; it is also a total energy input.  It is noted that one can consider that no (or very little) of the energy from the flames is input into the molten glass 29 because foam 28 would absorb most of the radiative heat.  It would alternatively be obvious to optimize the energy input based on the type of glass as motivated by one skilled in the art for desirable melting.
	Claim 8: figure 4 shows that the electrodes of Rough extend through the tank wall.  
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

It would be obvious to one of ordinary skill in the art to move the electrodes to the floor of the melter for the same purpose of introducing current and melting the glass as motivated by the electrode placement of Trevelyan.
 
	Regarding claim 10, Rough fails to depict a roof.  Rough discusses a chamber or tank thus one skilled in the art would expect a top wall, furthermore Rough discloses a top wall because the gases are “entrapped” (Col 3; lines 44-45).  It would be obvious to one skilled in the art to be motivated to provide a top wall to prevent any debris in the surrounding atmosphere from entering the melter.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

	Regarding claim 11, the overflow downdraw, or fusion method of melted glass is well-known to one skilled in the art and it is inherent that molten glass from a melter can be used for this well-known method of forming flat glass.

Claims 16-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Rough (US 3951635) and Trevelayan et al. (US 5194081) as disclosed above and further in view of Machlan (US 3806621).
Regarding claims 16, 21 and 25, has the same limitations of claims 1 and 2 as discussed above.  The combined teachings of Rough and Trevelayan as discussed above fail to disclose the variation-to-ground at each electrode being within -80 to 80 volts.
In an analogous art of melting glass Machlan discloses a method of heating glass in a furnace with floor mounted electrodes (Fig 1-5) wherein the refractory floor is exposed to the high electrical stresses, thus absorbing some (at least Col 5; lines 40-43).  Machlan discloses spacing the electrodes  in a spaced relationship and applying the electrical power such that not more than 15 percent voltage difference exists between the electrodes (the entire disclosure and embodiments of Fig 1-4 of Machlan are relevant, see specifically claim 2) .
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Optimization of known general conditions is considered obvious to one of ordinary skill in the art absent any unexpected results commensurate in scope with the present claims.
The combined teaching of Rough and Trevelyan disclose the claimed invention except for the voltage to ground variation of claim 16. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the spacing of the electrodes to optimize the convection flow as discussed regarding claim 1 above and further to optimize the voltage to ground ratio of the melter since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize the spacing of the electrodes in the sized furnace to optimize the voltage to ground differences as taught by Machlan.
Further regarding claims 16,21, and 25, these claims are regarding a method.  All of the limitations have been made obvious above.  It should also be noted it would be obvious to one of ordinary skill in the art that upon abrupt shut off as motivated by an emergency the voltage-to ground limitation would be met and convection flow velocities would still exist.
Regarding claim 17, see claim 6 above.
Regarding claim 18, see claim 7 above.
Regarding claim 19 and 20, the optimization of the electrode placement yields desirable flow velocities.  It has been established that optimizing the electrode placement and achieving the desirable flow velocities would be obvious to one of ordinary skill in the art absent any unexpected results commensurate in scope with the claims
Regarding claim 18, Rough’s current can input no less than 0% and no more than 100% of the energy.  This inherent range overlaps all of the claimed range of 20%-100%.  The claimed range encompasses 80% of the possible range. This substantial overlap provides a prima facie case of anticipation.  Also one can consider that Rough’s current is equal to itself; it is also a total energy input.  It is noted that one can consider that no (or very little) of the energy from the flames is input into the molten glass 29 because foam 28 would absorb most of the radiative heat.  It would alternatively be obvious to optimize the energy input based on the type of glass as motivated by one skilled in the art for desirable melting.

Claims 11 is alternatively rejected and 22 is primarily rejected under 35 U.S.C. 103 as being unpatentable over Rough 3951635 in view the combined teachings of Borel 2277679 and Trevelyan as applied above and further in view of Bookbinder 2014/0230491.
Regarding claims 11 and 22, Rough does not recite forming a glass ribbon as required by claim 11.  Bookbinder discloses [0008] that the fusion process for making ribbon is a conventional process.  It would have been obvious to form the Rough molten glass into a ribbon using an isopipe so as to be able to make glass windows or displays.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2017119602 abstract regarding controlling flow
US 4618962 reducing heat to floor for corrosion purposes
US 4000360 configuration of electrodes
Froberg (US 3967046) Froberg discloses a method of heating glass in a furnace comprising sidewalls, a base, a crown, an auger batch feeder, and electrodes and burners Fig 1, Col 4; lines 32-63. Froberg discloses glasses of higher resistivity require higher melting temperatures and the lack  convection currents and loss of heat to the refractory of the furnace was observed and causes corrosion which poisons the glass (Col 5; lines 25-40). Mounting molybdenum electrodes in the bottom walls at optimul locations minimized oxidation (Col 6; lines 65-Col 7; line 10).  (Froberg further evidences that it is well-known in the art that the cooler side walls and placement of the electrodes develop the desired convection currents due to the density though not relied on regarding claim 16).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741